Infarinato v Rochester Tel. Corp. (2018 NY Slip Op 00654)





Infarinato v Rochester Tel. Corp.


2018 NY Slip Op 00654


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, CARNI, DEJOSEPH, AND WINSLOW, JJ.


38 CA 17-01456

[*1]RICHARD INFARINATO, PLAINTIFF-APPELLANT,
vROCHESTER TELEPHONE CORPORATION, ET AL., DEFENDANTS, AND FRONTIER TELEPHONE OF ROCHESTER, INC., AS SUCCESSOR IN INTEREST TO ROCHESTER TELEPHONE CORPORATION, DEFENDANT-RESPONDENT. 


CHENEY & BLAIR, LLP, GENEVA (DAVID D. BENZ OF COUNSEL), FOR PLAINTIFF-APPELLANT.
THE GLENNON LAW FIRM, P.C., ROCHESTER (PETER J. GLENNON OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from a decision of the Supreme Court, Monroe County (Matthew A. Rosenbaum, J.), entered October 20, 2016. The decision, inter alia, denied the motion of plaintiff for partial summary judgment on the first and second causes of action. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Kuhn v Kuhn , 129 AD2d 967, 967 [4th Dept 1987]; see also  CPLR 5701 [a] [2] [iv]).
Entered: February 2, 2018
Mark W. Bennett
Clerk of the Court